Title: To George Washington from William Heath, 30 December 1781
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters, Highlands December 30th 1781.
                        
                        With mine of the 22d I had the honor to forward the returns of the regiments in quarters here as called for
                            in yours of the 8th. I have since received returns from the New Jersey regiments and invalids. Those from the New
                            Hampshire line, New York line, and Sheldon’s regiment are not yet come to hand—as soon as I receive them they shall be
                            forwarded.
                        Some time the last winter your Excellency was pleased to order a board of officers to revise the former
                            report of the board of officers on the rank of the captains of the Massachusetts line, some of whom thought themselves
                            injured. The board reported to your Excellency; but an approbation or disapprobation of the report, was never expressed—several of the captains remain very uneasy, and I believe there are very apparent grounds for some of them being so. They
                            are frequently applying to me on the subject. I wish, if your Excellency has no objection to the report, that it may be
                            made known generally; if there are objections to it in a general view, that where there are evident mistakes in the dates
                            of commissions to the injury of others that they may be corrected. It is said captain Haywood of the 6th regiment has a
                            commission dated some months before it ought to have been, by which he takes rank of captain Tisdale of the 3d regiment
                            and captain Ebenr Smith of the 6th, both are older officers. I am informed captain Haywood does not dispute their right,
                            but, having the commission, holds it. This I believe was rectified by the board of officers in their report, but remains as
                            before with the officers and frequently excites uneasiness. I have the honor to be With the highest respect, Your
                            Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                    